Per curiam.
On motion. In this action the plaintiff seeks to recover damages for an alleged breach by the defendant of a written contract, wherein the plaintiff was employed by the defendant for a specified time. It is the contention of the plaintiff that he was discharged by the defendant without just cause, before the expiration of the time for which he had been employed; whereas the defendant claims, in effect and substance, that it justifiably discharged the plaintiff for incompetency.
The jury returned a verdict for the plaintiff in the sum of $1,350, and the defendant has brought the matter here on a general motion for a new trial, in the usual form.
The execution of the contract is not in dispute. Whether or not the plaintiff was discharged by the defendant without just cause, and if so, the amount of damages thereby suffered by the plaintiff, were questions of fact for the jury, under appropriate instructions from the court. Since no exceptions have been presented, it is to be assumed that the jury were correctly instructed.
And, after a careful consideration of the case, we cannot say that the verdict of the jury is manifestly wrong.
The mandate is

M otion overruled.